DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 10/12/2022.
Claims 1, 6, 8, 11,12,17, and 21 have been amended.
No additional claims have been added.
No additional claims have been cancelled.
Claims 1-4, 6-13, and 15-22 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-4, 6-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claim 1), a device (claim 12), and machine readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operation comprising (claim 17).  The claim limitations and dependent claim limitations are within the four statutory categories of patentable subject matter.
Step 2A prong 1: For the analysis below, the examiner will use claim 1 as representative. Claim 12 includes an additional limitation which will be addressed. The claim limitations, when considered both individually and as an ordered combination, are directed to certain methods of organizing human activities in the form of fundamental economic principles and practices and commercial interactions. The claims discuss nominating a party to become a brand advocate, sending them an invitation to become a brand advocate, and issuing that party a token used to authenticate the party when providing content. The user is assigned an advocate level which authorizes the type of communication allowed by the user on behalf of the brand and allowing the brand advocate to communicate with a user in accordance with their level of permission. Activities such as setting up an arrangement for a party to be a brand advocate and providing them with an authentication token and level of permission to speak on behalf of a brand is a fundamental economic practice. Further, such activity is a commercial interaction in the form of marketing activities or behaviors.
The following claim limitations when considered both individually and as an ordered combination are considered as merely descriptive of abstract concepts: 
receiving by a first entity of a brand, a nomination of a party to become a brand advocate for the brand; wherein the party is selected by the brand owner of the brand(additional limitation of claim 12), and wherein the party is identified based on the party being identified as a customer of the brand and the party having written and posted a review about the brand; transmitting, by the first entity and based on the receiving, an invitation to the nominated party; wherein the nominated party acquires a brand advocate status based on acceptance of the invitation; sending, by the first entity, in accordance with the acceptance of the invitation, a token to the nominated party certifying the nominated party with the brand advocate status; wherein the token identifies the brand advocate and contains data, the data comprising a token identifier, a brand identifier, and an expiration date; authenticating, by the first entity, the token in response to a query from a second entity, wherein the second entity has posted thereon media content contributed by the brand advocate, and wherein in accordance with the authenticating, the second entity presents a notice regarding certification of the brand advocate, the notice including an identification of the entity, and wherein the media content includes reviews and comments; assigning, by the first entity, an advocate level to the brand advocate designating the type of communication in which the brand advocate is authorized to engage with a consumer of the media content, wherein the advocate level indicates a level of experience and trust of the brand advocate, and wherein the data further comprises the advocate level, wherein the advocate level is included in the token; and authorizing, by the first entity, communication between the consumer of the media content and the brand advocate in accordance with the advocate level, wherein the communication is initiated by the consumer of the media content;
Further, when considered both individually and as an ordered combination, the following limitations are considered as merely descriptive of abstract concepts:
Wherein the advocate level is included in the token (claims 2, 13); wherein the token is stored in a first location (claim 3); wherein responsive to receiving the media content, the second entity obtains the token from the brand advocate and sends the token to the first entity to perform authenticating (claim 4); wherein the media content relates to a product, and wherein the brand advocate accordingly is designated a product expert (claims 5, 14); wherein the media content is presented subsequent to the authenticating, the media content including a video (claim 6); wherein the first entity is in communication with a third entity, the third entity having posted thereon an audio presentation contributed by the brand advocate (claims 7, 15, and 18); further comprising authenticating, by the first entity, the token in response to a query from the third entity, and wherein in accordance with the authenticating of the token in response to the query  from the third entity the third entity provides the audio  presentation with an audio tag regarding certification of the brand advocate to the consumer, wherein the consumer plays the audio presentation  and wherein the audio tag is played at the beginning or an end of the audio presentation (claims 8 and 16); wherein the audio tag comprises speech generated by the third entity (claims 9 and 19); analyzing a history of experiences with the brand and wherein the history of experiences includes notes and postings mentioning the brand and a usage of products carrying the brand (claim 11); wherein the authorizing of the communication between the consumer of the media content and the brand advocate is based on the advocate level, wherein the advocate level is a first level the type of the communication is text communication, wherein the advocate level is a second level the of communication is voice communication, and wherein the advocate level is a third level the type of communication is video communication and wherein the type of communication is based on a capability of a communication device of the consumer (claim 21); wherein the token is stored in a second location of the nominated party (claim 22);
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the following additional elements: processing system including a processor, social media server, first and second brand advocate apps at first and second equipment of the brand advocate/nominated party, podcast and audio player application for playing the podcast on a user device of the consumer, audio content server, tag comprising speech generated by the audio content server (text to speech), and virtual assistant acting as brand advocate using artificial intelligence including machine learning. The additional elements of the processing system, social media server, audio content server, and first and second brand advocate apps at first and second equipment of the brand advocate/nominated party merely use generic computing components as a tool to implement the abstract idea. Further, a podcast merely provides a general link to a particular technological field of use as a podcast is nothing more than a digital audio file. Additionally a user device with application for playing the podcast is a general link to a particular technological environment or field of user. The claims do include any limitations regarding an improvement to the podcast application  or a technical field but merely claim a generic environment for playing of the podcast. Further, the speech generated by the audio content server (text to speech), and the virtual assistant controlled by AI and using machine learning are insignificant extra solution activity as they are well known at the time of the invention, are only tangentially related to the invention as presently claimed, and amount to necessary outputting and data gathering (see MPEP 2106.05(g)). Thus, when considered both individually and as an ordered combination, the additional elements do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as discussed above with regard to practical application, the additional elements merely provide generic computing components that use the computer as a tool to implement the abstract idea or provide a general link to a technological environment or field of use. 
Computers used to generate text to speech is the use of a well-understood, routine, and conventional technique at the time of the invention. (See https://web.archive.org/web/20180721155556/https://www.readingrockets.org/article/text-speech-tts - very popular technology in which a computer or tablet reads the words on a screen out loud – 2018; https://codeless.io/best-text-to-speech-software/ - numerous popular text to speech apps including Google Text to Speech which integrates with numerous other google apps – 2019; https://www.readspeaker.com/blog/uses-text-speech-tts-anyway/ - “Since 1000 AD, humans have strived to create synthetic speech, but it didn’t enter the mainstream until the mid 1970s – early 1980s when computer operating systems began implementing it. Walt Tetschner, leader of the group that produced DECtalk in 1983, explains that while the voice wasn’t perfect, it was still natural sounding and was used by companies such as MCI and Mtel (two-way paging). Not to mention Stephen Hawking, who uses DECtalk for his voice!” – 2017; https://medium.com/@Countants/how-a-text-to-speech-tool-works-for-educators-47709406e5d1- “Thanks to the gradual acceptance of innovative forms of visual and auditory tools in education, Text to Speech (or TTS) tools are far more common in the modern-day classroom.” – 2019; https://web.archive.org/web/20171011204209/https://aws.amazon.com/polly/what-is-text-to-speech/ - “Applications that use voice to communicate are becoming more common every day. With text-to-speech solutions, websites, mobile apps, digital books, e-learning tools and online documents can literally have their own voice.” – 2017 )
	Further, virtual assistants used as brand advocates is well understood, routine, and conventional at the time of the invention. (See https://venturebeat.com/2016/11/12/5-most-common-things-users-first-say-to-a-chatbot/  - Facebook chatbot surpassed 140 million messages processed – 2016; https://www.inbenta.com/en/blog/chatbot-choose-best-channel-chatbot/  - chatbots becoming a common fixture for online companies; Facebook has over 100k chatbots to talk 1.2 billion users -2017; https://medium.com/the-mission/11-best-uses-of-chatbots-right-now-1c27764b7e62#:~:text=Chatbots%20can%20schedule%20meetings%2C%20tell,weather%2C%20and%20provide%20customer%20support.&text=Just%20as%20apps%20once%20were,life%20even%20easier%20for%20consumers.  – common use of chatbots including product recommendations – 2017; https://www.forbes.com/sites/ajagrawal/2016/07/13/7-ways-chatbot-tools-are-important-for-marketing/#1e89471a602e – chatbots becoming a popular marketing tool including retaining data, responding to specific keywords and knowing when to offer an additional product to a consumer, further provide advertisements – 2016; https://www.searchenginejournal.com/marketers-guide-facebook-messenger-bots/179028/#close  – Facebook chatbots including conversational commerce – 2016; https://couponsinthenews.com/2017/12/04/here-come-the-chatbots-and-they-have-coupons/  - chatbots provided over 25 million coupons in 2017 – 2017)) 
	Further, brand advocates using AI and machine learning is well understood, routine, and conventional. (See https://www.fastcompany.com/90409535/little-by-little-amazon-is-giving-alexa-more-ai-smarts - Alexa using natural language modeling including natural language processing and artificial intelligence – 2019; https://www.lineate.com/technology-insights/3-ways-amazon-uses-ai-to-make-product-recommendations - ways Alexa uses AI to make product recommendations – 2019; https://www.forbes.com/sites/blakemorgan/2018/07/16/how-amazon-has-re-organized-around-artificial-intelligence-and-machine-learning/?sh=5c38ebf77361 – AI powered Alexa including AI for product recommendations – 2018; https://emerj.com/ai-sector-overviews/ai-enabled-product-recommendations/ - AI enabled products and services for pushing products in front of customers – 2019; https://medium.com/recombee-blog/machine-learning-for-recommender-systems-part-1-algorithms-evaluation-and-cold-start-6f696683d0ed - Recommender systems are one of the most successful and widespread application of machine learning technologies in business. – 2018; https://www.analyticsvidhya.com/blog/2018/06/comprehensive-guide-recommendation-engine-python/ From Amazon to Netflix, Google to Goodreads, recommendation engines are one of the most widely used applications of machine learning techniques. - 2018)
	As a result the claims are not patent eligible. The applicant is invited to contact the examiner for an interview in order to discuss possible ways to overcome the rejection.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. As best the examiner can ascertain, applicant’s argument is that the claims are not being addressed with regard to their specific features. The examiner respectfully disagrees. The examiner has provided analysis with regard to the specific language of the claims as outlined above where the examiner recited the specific claim language and limitations to which the examiner attributes to the abstract idea.
Arguments with regard to the frequency of providing 101 rejections do not pertain to the specifics of the application at hand and thus are not found persuasive.
With regard to applicant’s enablement argument the examiner respectfully disagrees. The test for enablement is to see whether the invention can actually be implemented based on what is claimed. With regard to practical application, the test is not whether the invention is simply being practically applied with the ordinary meaning of the words. The practical application test is applied with the guidelines found in MPEP 2106.04(d). Particularly with regard to the current claims, as outlined above the additional elements amount to merely using generic computing devices as a tool to implement the abstract idea, providing insignificant extra solution activity, and generally linking to a particular technological environment or field of use. As such the claims do not have practical application as it pertains to the USPTO guidance. The examiner has pointed out what is believed to be the additional elements of the claims and provided analysis of where those additional elements fall within the guidance. Applicant is invited to point to specific limitations or claim language to which they feel has been analyzed incorrectly by pointing out an error in the examiner analysis and how such language provides practical application within the guidelines found in MPEP 2106.04(d). The broad accusations which appear directed more toward the overall state of 101 are not particularly helpful with regard to the merits of this individual application. As a result such rejections have been maintained.
The examiner has considered and finds persuasive applicant’s arguments regarding rejections under 35 USC 103. In particular, the prior art of record does not expressly teach identifying a party to invite to become a brand advocate based on the party being a customer of the brand and having written and posted reviews of the brand. The examiner does find however that the authorization level of Shcultz does in fact represent a level of trust. However, the examiner finds that the limitations in the claims provide a combination of features, that while individually may be found in prior art, are not considered obvious and as a result such rejections have been withdrawn.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688